t c memo united_states tax_court bernard a davis and willette t davis petitioner v commissioner of internal revenue respondent docket no filed date bernard a davis and willette t davis pro sese brian a pfeifer for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined that petitioners had a deficiency for the tax_year all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all monetary amounts are rounded to the nearest dollar after concessions the issues for decision are whether petitioners are entitled to deduct dollar_figure of charitable_contributions on their schedule a itemized_deductions whether petitioners are entitled to deduct unreimbursed business_expenses on form 2106-ez unreimbursed employee business_expenses and whether petitioners are entitled to deduct dollar_figure for tax preparation fees findings_of_fact some of the facts have been stipulated and are so found petitioners resided in florida when their petition was timely filed i charitable_contributions petitioners claimed dollar_figure of charitable_contribution deductions to the south broward church of christ church for 2012--including dollar_figure of cash and dollar_figure of noncash contributions petitioners and another family founded the church in in petitioners’ house and they registered the church as a nonprofit corporation in florida in mr davis was the church’s president and the senior minister the church collected money and clothing to donate to the poor and held weekly services and fellowship until the economic crisis forced mr davis to seek employment outside florida the church had no bank accounts in respondent conceded that petitioners were entitled to deduct dollar_figure of medical and dental expenses for medical and dental insurance premiums_paid during and no longer held weekly services and congregational meetings the only activities of the church during that mr davis specifically identified consisted of petitioners’ giving away clothing and other items to individuals they considered needy the record includes a letter on church letterhead--dated date and signed by mr davis--confirming the amounts of petitioners’ cash and noncash contributions to the church in petitioners described the noncash contributions as clothing footwear accessories and household_items on their form_8283 noncash charitable_contributions ii unreimbursed employee business_expenses mr davis worked as a right of way consultant through his business davis consulting he was unable to find work in and was forced to search for work outside florida in he signed a contract with briggs field services briggs in denver colorado to work on a project that lasted from january through date mr davis drove from petitioners’ home in hollywood florida and continued to search for clients along the way driving through texas and new mexico on his way to denver briggs paid mr davis dollar_figure per hour and provided to him a dollar_figure per_diem and a dollar_figure travel advance briggs also reimbursed mr davis for dollar_figure worth of mileage petitioners reported that davis consulting incurred dollar_figure of business_expenses on their schedule c profit or loss from business this total includes dollar_figure for car and truck expenses which mr davis calculated using his mileage and gasoline costs dollar_figure for travel_expenses and dollar_figure for deductible meal and entertainment_expenses petitioners also reported on their form 2106-ez dollar_figure of business_expenses for which briggs did not reimburse mr davis this total includes dollar_figure for vehicle expenses mileage dollar_figure for parking fees dollar_figure for travel_expenses dollar_figure for meals and entertainment and dollar_figure for other business_expenses the unreimbursed employee business_expenses for mileage travel and meals and entertainment claimed on petitioners’ form 2106-ez also were included on petitioners’ schedule c respondent did not disallow any of the deductions petitioners claimed on their schedule c the record includes several of briggs’ reimbursement request forms on which mr davis listed a total of big_number miles only one of which has an approval signature from briggs and several motel receipts totaling close to dollar_figure for mr davis’ accommodations in denver it also includes receipts for parking which total dollar_figure and several pages of petitioners’ checking account statements for iii petitioners’ tax_return petitioners were married and filed a joint federal_income_tax return in they used turbotax software to assist them in preparing their tax_return petitioners paid turbotax dollar_figure in opinion i burden_of_proof ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii deductions deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to deductions 503_us_79 292_us_435 taxpayers therefore are required to substantiate expenses underlying each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 under the cohan_rule the court may estimate the amount of the expense if the taxpayer is able to demonstrate that he or she has paid_or_incurred a deductible expense but cannot substantiate the precise amount as long as he or she produces credible_evidence providing a basis for the court to do so 39_f2d_540 2d cir a charitable_contributions sec_170 allows a deduction for any charitable_contribution made within the taxable_year if a taxpayer makes a charitable_contribution of property other than money the amount of the contribution is generally equal to the fair_market_value of the property at the time of the contribution see sec_1 170a- c income_tax regs the nature of the required substantiation depends on the value of the contribution and on whether the contribution is of cash or other_property see sec_1_170a-13 income_tax regs for monetary contributions taxpayers must maintain canceled checks receipts from the donee organizations showing the date and amount of the contributions or other reliable written records showing the name of the donee date and amount of the contributions see id para a under sec_1_170a-13 income_tax regs a taxpayer must maintain for each noncash contribution a receipt from the donee organization unless doing so is impractical the donee receipt must show the name of the donee organization the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances id the reliability of these records is determined on the facts and circumstances of each case id para b i we consider the contemporaneous nature of the records and the regularity of the taxpayer’s recordkeeping procedures in making this determination though our consideration is not limited to those factors id further no deduction is allowed for any contribution of clothing or a household item unless such property is in good used condition or better sec_170 the only documentation petitioners offered to substantiate their contributions to the church in was a letter signed by mr davis as the church’s president and senior minister not only does the letter fail to meet the substantiation requirements for both cash contributions and noncash contributions sec_170 provides that the requirement that a contribution of clothing or household property be in good used condition or better may not apply when the taxpayer includes a qualified_appraisal of the property with his or her return which was not done here we also find the letter unreliable the letter was not contemporaneous with the alleged contributions and petitioners offered no evidence at all of regular recordkeeping procedures additionally we did not find mr davis’ testimony to be credible on this issue and the fact that mr davis signed the letter himself weighs heavily against its reliability finally petitioners have introduced no evidence regarding the condition of the clothing and household_items that they allegedly donated to the church rather based on the record it appears that petitioners may have used their otherwise inactive church to try to deduct their direct gifts to their friends therefore we sustain respondent’s disallowance of petitioners’ charitable_contribution deductions b unreimbursed employee business_expenses ordinary and necessary business_expenses incurred during the taxable_year in carrying_on_a_trade_or_business are generally allowed as deductions sec_162 a taxpayer’s unreimbursed employee business_expenses are allowed as miscellaneous_itemized_deductions to the extent they exceed of the taxpayer’s adjusted_gross_income sec_67 and b certain business_expenses including those petitioners reported are subject_to the heightened substantiation requirements of sec_274 to meet these strict requirements a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel or use and the business_purpose of the expense sec_274 to substantiate by adequate_records the taxpayer must provide an account book log or similar record and documentary_evidence which together are sufficient to establish each element with respect to an expenditure sec_1_274-5t temporary income_tax regs fed reg date sec_274 supersedes the cohan_rule sec_1_274-5t temporary income_tax regs fed reg date we need not consider whether petitioners met the strict substantiation requirements of sec_274 with regard to their reported unreimbursed employee business_expenses because petitioners claimed those same expenses on their schedule c mr davis testified that he operates for business purposes as davis consulting petitioners reported the income that they received and expense sec_4 even so petitioners were unlikely to have satisfied the requirements of sec_274 they provided no records to support the claimed deduction for mileage mr davis only testified that he noted his car’s mileage at the beginning of his trip to denver and then at the end the receipts for dollar_figure that mr davis paid for parking are not enough to substantiate the dollar_figure of parking expenses that he reported likewise petitioners’ checking account statement is not sufficient to show the total amount or the business_purpose of petitioners’ claimed meal and entertainment_expenses finally petitioners provided no supporting documentation for the other dollar_figure of business_expenses claimed on form 2106-ez they incurred through davis consulting on their schedule c mr davis testified that the mileage for which petitioners claimed a deduction on their form 2106-ez is included in the mileage for which they claimed a deduction on their schedule c mr davis further testified that the expenses for travel and for meals and entertainment reported on petitioners’ schedule c included the expenses that mr davis incurred while working for briggs as we noted above respondent has not disputed any of the expenses that petitioners reported on their schedule c petitioners cannot be allowed to deduct the same expenses twice see huang v commissioner tcmemo_1997_257 slip op pincite cavalaris v commissioner tcmemo_1996_308 slip op pincite cheh v commissioner tcmemo_1992_658 wl at therefore we sustain respondent’s disallowance of miscellaneous_itemized_deductions for mr davis’ unreimbursed employee business_expenses c tax preparation costs a taxpayer may deduct ordinary and necessary expenses_incurred in connection with the determination collection and refund of taxes sec_212 such deductible expenses include expenses_incurred in connection with the preparation of tax returns sec_1_212-1 income_tax regs mr davis credibly testified at trial that he used turbotax software to assist him in preparing petitioners’ tax returns and the parties stipulated that petitioners paid dollar_figure for turbotax software in accordingly we hold that petitioners are entitled to a deduction of dollar_figure for tax preparation fees any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
